Citation Nr: 1447583	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  09-40 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a nasal disorder.

3.  Entitlement to service connection for hypertension, to include secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1975 and from October 1980 to April 1983 with additional service in the Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran had a hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of the hearing is contained in the claims file.

In February 2012 and June 2013, the Board remanded the claims for further development.

The Board's review includes the electronic and paper records.

The issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for depression and a liver disability have been raised by the record (see hearing transcript, page 17), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.






FINDINGS OF FACT

1.  The Veteran's in-service cocaine and intravenous drug use, during which he shared straws and needles, respectively, was willful misconduct and drug abuse.

2.  The weight of evidence is against a finding that the current hepatitis C is related to active service, to include the in-service episode of hepatitis and any in-service activities that do not constitute willful misconduct or involve drug abuse.

3.  The weight of evidence is against a finding that the current nasal disorder, currently diagnosed as allergic rhinitis, is related to active service, to include any in-service sinus infections.

4.  The weight of evidence is against a finding that the Veteran had hypertension in service, that hypertension was compensably disabling within a year of separation from active duty, or that there is a nexus between a current diagnosis of hypertension and service, to include elevated blood pressure readings in service.

5.  The Veteran does not have any service-connected disabilities.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred or aggravated while on active duty.  38 U.S.C.A. §§ 105, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.1, 3.301, 3.303 (2014).

2.  A nasal disorder was not incurred or aggravated while on active duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  Hypertension was not incurred or aggravated while on active duty, may not be presumed to have been so incurred in service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303,  3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2007 and February and June 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the September 2007 letter, VA notified the appellant of how VA determines the disability rating and effective date.  The claims were most recently adjudicated in an August 2013 supplemental statement of the case.

With respect VA's duty to assist, the Board notes that Social Security Administration records and VA and private treatment records were obtained, to include VA treatment records and Social Security Administration records obtained pursuant to the February 2012 Board remand.  In 2002, VA obtained all available service treatment records.  These records, however, do not appear to be a complete set of service treatment records from the Veteran's two periods of active duty.  VA has a heightened duty to assist the appellant in developing her claim since government records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The Veteran underwent VA examinations regarding his hepatitis C in March 2008 and November 2012 and a VA examination as to his hypertension in November 2012.  The appellant underwent a VA examination regarding his nasal disorder in August 2012 pursuant to the February 2012 Board remand.  An addendum to the August and November 2012 VA examinations as to the hepatitis C and nasal disorder was obtained in July 2013 pursuant to the June 2013 Board remand.  The March 2008 VA examiner who prepared the July 2013 addendum stated that to opine that the claimant's hepatitis in 1973 was due to hepatitis C would be merely speculative.  In determining whether this medical opinion is adequate, the Board has considered the holding in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; but that a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90; see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Based on the examiner's explanation described in great detail below in the analysis section of this decision, the Board finds that this medical opinion with such language is adequate and that another medical opinion is not necessary.

In sum, the Board finds that the find that the examination and opinions, when taken together, are adequate in that they are based on a review of the record, interview of the claimant, and appropriate examination.  These reports of record and the addendum are also thorough and consistent with contemporaneous treatment records.

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.
 
Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

Certain chronic disabilities, such as a cardiovascular disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In a VA Fast Letter 04-13, June 29, 2004, VA noted that a rating decision had been issued based a statement which was incorrectly ascribed to a VA physician.  The purported statement was to the effect that persons who were inoculated with a jet injector were at risk of having hepatitis C.  The Fast Letter then identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  

The Fast Letter concludes that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  It also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence so documenting.  It noted that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the veteran's hepatitis C.

The law and regulations provide that no compensation shall be paid if a disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. §§ 3.1(n), 3.301(c).

Willful misconduct is defined as an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  A mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. §§ 3.1(n), 3.301.

VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  
See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 1998).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis

Hepatitis C

VA examination reports and VA and private treatment records reflect a diagnosis of hepatitis C.

The Veteran claims that he had an episode of hepatitis in service and that he was exposed to hepatitis C in service from sharing razors, high-risk sexual activities, intranasal cocaine use, intravenous drug use, and starting to get a tattoo.  His service treatment records show that although the appellant denied any history of jaundice at an August 1979 Army Reserves examination, he reported that he had hepatitis in 1974 and that he was fully recovered.  Similarly, though the claimant denied any history of jaundice at a March 1983 separation examination, the examiner noted that he had been hospitalized in 1973 for 30 days for hepatitis.  Thus, there is medical evidence that the Veteran had hepatitis in service.

The Veteran claims that in service he shared razors; engaged in high-risk sexual activities, intranasal cocaine use with shared straws, intravenous drug use with shared needles; and starting to get a tattoo.  The appellant is competent to report these actions.  The Board finds that he is credible in his reporting of in-service sharing of razors, straws for intranasal cocaine use, and needles for intravenous drug use as well as engaging in high-risk sexual activities because he has consistently reported these actions.  The claimant, however, has provided inconsistent reporting regarding his in-service tattoo.  A June 2005 private treatment record reflects that the Veteran had not had a tattoo.  Conversely, at the March 2008 VA examination, he reported that he had had a tattoo in service.  At the November 2012 VA examination, the appellant reported that he had a tattoo started while in service in West Germany, but that the tattoo was not finished.  Moreover, the service treatment records include several physical examination reports, to include physical examination reports after his service in West Germany, and all of the physical examinations show that there were no identifying body marks, scars, or tattoos.  Therefore, the Board does not find the claimant credible as to his reporting of starting to get a tattoo in service.  In short, there is competent evidence of an injury in service that could potentially expose to the Veteran to hepatitis C - in-service sharing of razors, straws for intranasal cocaine use, and needles for intravenous drug use as well as engaging in high-risk sexual activities.

The remaining matter is whether the current hepatitis C is related to service, to include the in-service hepatitis, the in-service sharing of razors, and as well as engaging in high-risk sexual activities but not to include using straws for intranasal cocaine use, and needles for intravenous drug use.  As discussed below, the Veteran's in-service cocaine and intravenous drug use, during which he shared straws and needles, respectively, was willful misconduct and drug abuse and thus service connection cannot be granted for hepatitis C on that basis.  

The March 2008 VA examiner opined that it was less likely as not (less than a 50/50 probability) that the Veteran's hepatitis was caused by or the result of active duty claimed injury or event.  The examiner noted that there is no objective evidence of the type of hepatitis that the appellant had in 1973, but that he must have been fairly ill to be hospitalized for 30 days.  The examiner indicated that the medical literature states that hepatitis C generally has no symptoms with initial infection and thus making hepatitis C unlikely to have been the cause of the symptoms in 1973.  The examiner added that the first known official diagnosis of hepatitis C was in December 2005, over 30 years after the active-duty episode of hepatitis.  The March 2008 VA examiner opined that the hepatitis C is most likely due to his intravenous drug use.

The November 2012 examiner rendered the same opinion as the March 2008 VA examiner and provided the same basis.

In light of the medical evidence showing a diagnosis of hepatitis C dating back to lab testing in 1994, an addendum to the November 2012 VA examination report was obtained.  That addendum was prepared by the March 2008 VA examiner.  In addressing what time of hepatitis the claimant likely had when he was treated of the disease in 1973, that examiner stated that it would be speculative to opine on what type of hepatitis the Veteran had in 1973.  The examiner noted that it is common for military personnel to have hepatitis A, particularly when living in close quarters.  The examiner added that blood banks were testing for hepatitis B in 1971 so it is assumed that the Veteran could have been tested for hepatitis B although this possibility is not known with any certainty.  The examiner indicated that it is possible that he could have had hepatitis C in 1973, but that there was no mechanism to test for hepatitis C at that time.  The examiner stated that there are a myriad of causes of hepatitis C and that often the cause is unknown.  The examiner concluded that to opine that the appellant's hepatitis in 1973 was due to hepatitis C would be merely speculative.  Based on the above, the examiner sufficiently explained the reasons for this inability to opine.  Jones, 23 Vet. App. at 389-90

As to a causal relationship between the hepatitis that he was treated for in 1973 and hepatitis C, the examiner indicated that if the hepatitis that the claimant had in 1973 was hepatitis C, then there is a causal relationship.  The examiner, however, added that if the hepatitis that he had in 1973 was not hepatitis C, then was no causal relationship.  The examiner's basis was that one form of hepatitis does not cause another form of hepatitis and that hepatitis from an infection or a toxin does not cause an individual to be infected with hepatitis C.  

With regard to the updated information showing that the Veteran was first diagnosed with hepatitis C in 1994, the examiner indicated that this information did not change her opinion.  The examiner noted that there was over 20 years between 1973 and 1974 during which time his activities and risks for hepatitis C are unknowable to this examiner.

While the VA examiners have related to hepatitis C to intravenous drug use, the Veteran has not indicated that his in-service intravenous drug abuse was limited to very few and isolated incidents.  Therefore, it does not appear that the appellant seeks the protection of 38 C.F.R. § 3.301(c), which states that "[t]he isolated and infrequent use of drugs by itself will not be considered willful misconduct."  Given the claimant used two types of drugs - cocaine and an intravenous drug - during service, the Board finds that his drug use - intranasal cocaine use and intravenous drug use - was willful misconduct and drug abuse.  In essence, the law and regulations hold that the abuse of illegal intravenous drugs is misconduct and that any disease resulting therefrom may not be compensated.  See 38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. §§ 3.1, 3.301.  

Put simply, neither VA examiner indicated that the hepatitis C was related to the in-service hepatitis or an activity in service that would potentially expose the Veteran to hepatitis C and that would constitute willful misconduct or involve drug abuse.

The November 2012 VA examination report shows that it was noted per the Veteran's reporting that hepatitis C was diagnosed in 1973 or 1974.  The Veteran and his former representative have made similar assertions that the in-service hepatitis was hepatitis C.  As noted by the March 2008 VA examiner who prepared the July 2013 addendum there was no mechanism in 1973 to test for hepatitis C.  Moreover, the fact that the date of the diagnosis of hepatitis C was reported by the Veteran to the November 2012 VA examiner negates the probative value because a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the existence of hepatitis C in service, falls outside the realm of common knowledge of a lay person, such as the appellant and his former representative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In summary, for the reasons and bases set forth above, the Board concludes that the weight of evidence is against a finding that the current hepatitis C is related to active service, to include the in-service episode of hepatitis and any in-service activities that do not constitute willful misconduct or involve drug abuse.  Therefore, the preponderance of the evidence is against the claim and it is denied.

A nasal disorder 

In the July 2013 addendum, the March 2008 VA examiner reviewed the service treatment records and current treatment records and diagnosed allergic rhinitis.  The examiner noted that sinusitis/bronchitis was diagnosed in April 2008 and that an upper respiratory infection with acute bronchitis/chest wall pain was diagnosed in June 2011.  In the addendum, the VA examiner noted that allergic rhinitis is the current disability and that he had had acute illnesses that have resolved with no residuals.  The examiner further stated that there was no objective evidence of chronic sinusitis more than two years after service.  Moreover, the August 2012 VA examiner diagnosed acute maxillary sinusitis in December 2003 that was resolved. The August 2012 VA examiner stated that the acute maxillary sinusitis has resolved without residuals based on history and physical examination and that the sinusitis was not considered disabling.  The August 2012 VA examiner indicated that there was no functional impairment due to the claimed sinusitis and that a precise diagnosis cannot be rendered as there is no evidence of pathology.  Thus, the medical evidence shows that the Veteran does not have and has not had chronic bronchitis, a chronic upper respiratory infection, or chronic sinusitis since he filed his claim in July 2007.  The Board notes that the holding in McClain applied to a chronic disability - major depressive disorder - and not a disability that could be acute.  In short, the only current disability is allergic rhinitis.

The Veteran's service treatment records reflect that at the August 1979 Army Reserve physical examination he reported a history of ear, nose, or throat trouble.  At the August 2012 VA examination, the claimant reported that he was treated in approximately 1973 for a sinus infection and again six months later for another sinus infection.  In its June 2013 remand, the Board determined that it should be assumed that the appellant had two in-service sinus infections as he claimed.

The remaining matter is whether the current allergic rhinitis is related to active service, to include the two claimed in-service sinus infections.  In the August 2013 addendum, the March 2008 VA examiner opined that the allergic rhinitis is not due to, related to, or began during his periods of active service.  The March 2008 examiner noted that at the time of the August 1979 physical examination in which the Veteran reported a history of ear, nose, or throat trouble, the examiner conducting that physical examination commented that "all items checked are minor or recovered."  The examiner indicated that there is no objective evidence that the sinus infections did not resolve with no residual and that there is no objective evidence of chronic sinusitis in service, within two years of release from service, or further after service.  The examiner noted that there is no objective evidence of allergic rhinitis in service or within two years of release from service.  The examiner indicated that the medical literature does not show that acute sinusitis resolving with no residual or for that matter chronic sinusitis causes allergic rhinitis.  The examiner concluded that there is no objective evidence in either the medical record or medical literature to link the appellant's allergic rhinitis to service.

As for the Veteran's assertion that he still has the same nasal symptomatology that he had in service, he is competent to make that claim.  The Board, however, does not find the appellant credible because of conflicting reporting of symptomatology.  Although the claimant reported that he had had a history of ear, nose, or throat trouble at the August 1979 Army Reserve examination, later at an August 1980 enlistment examination and a March 1983 separation examination, he denied any history of ear, nose, or throat trouble as well as sinusitis and hay fever.  

In short, for the reasons and bases set forth above, the Board concludes that the weight of evidence is against a finding that the current nasal disorder, currently diagnosed as allergic rhinitis, is related to active service, to include any in-service sinus infections.  Accordingly, the preponderance of the evidence is against the claim and it is denied.

Hypertension

A November 2012 VA examination report and VA and private treatment records reflect a diagnosis of hypertension.

The Veteran's service treatment records reveal elevated blood pressure readings at a March 1972 entrance examination, in March 1981, and at an August 1980 Army Reserve physical examination.  Hypertension, however, was not diagnosed in service.  In fact, at the March 1983 separation examination, the blood pressure reading was 104/70.  The medical evidence of record does not show a diagnosis of hypertension until December 1988.

The next matter is whether the current diagnosis of hypertension is related to the elevated blood pressure readings in service.  The November 2012 VA examiner opined that it is less likely than not that the hypertension was caused by or the result of military service.  The examiner noted that a thorough review of the claims file is silent for diagnosis of hypertension during active duty.  The examiner reported that there were isolated incidents of elevated blood pressure but that there was nothing sustained or chronic.  The examiner indicated that a review of the claims file was silent for three-day or five-day blood pressure checks.  The examiner added that the Veteran reported that he was not diagnosed or treated for hypertension during active duty.

In summary, for the reasons and bases set forth above, the Board concludes that the weight of evidence is against a finding that the Veteran had hypertension in service, that hypertension was compensably disabling within a year of separation from active duty, or that there is a nexus between a current diagnosis of hypertension and service, to include elevated blood pressure readings in service.  Therefore, the preponderance of the evidence is against the claim on a direct basis and it is denied.

As the Veteran does not have any service-connected disabilities, service connection on a secondary basis cannot be granted.  Accordingly, the claim on a secondary basis is denied.













ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for a nasal disorder is denied.

Entitlement to service connection for hypertension, to include secondary to a service-connected disability, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


